Citation Nr: 1435798	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee condition, including patellofemoral chondromalacia and degenerative joint disease.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from December 1981 to June 2002.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2013, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  At the time, the appeal included a claim of entitlement to service connection for a left knee condition, including patellofemoral chondromalacia and degenerative joint disease.  This claim is no longer before the Board, however, as the RO granted it by rating decision dated December 2013.  

VA processed this appeal using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2013 Remand, the Board noted that the Veteran had requested, but failed to report to, a hearing before the Board.  The Board explained that, given that the Veteran did not request a timely postponement of the hearing before it took place, it considered the hearing request withdrawn.  Since then, a document received prior to the scheduled hearing date, to which the Board was not previously privy, has been associated with the claims file.  This document includes a request to reschedule the initial hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a video conference hearing at the Chicago, Illinois RO, before a Veterans Law Judge, and notify him and his representative of the date and time of the hearing.

2.  Thereafter, if otherwise in order, return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



